DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 12/27/21.
All previous claim interpretation under 35 USC 112, F is maintained herein.  
Additionally, as previously noted the claims are not directed to, nor positively recite nor require the bone mounts.  
The amendments to the drawings filed 12/27/21 have been entered.
Election/Restrictions
Newly presented claims 28-29, 32-34 and 36 are hereby withdrawn by original presentation as they are directed to a nonelected invention.  Additionally, the above claims correspond to claims 7-8, 11-13 and 15, which were previously withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 14, 16-17, 21-27, 30-31, 35 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaigler, Sr. (US 2011/0207084 A1).
Regarding claims 1, 21 and 22, Kaigler, Sr. discloses a bone-secured dental arch veneer (100, see Figs. 1-4, 25, abstract, [0035], [0037], [0039], and [0067]) that is configured to provide a desired oral appearance to a user's mouth (e.g. appearance of veneers 120g-i) and to be temporarily installed in the user's mouth by connection to a bone mount that is configured to be installed in a mandible or a maxilla of the user's mouth and that includes one or more bone screws that are configured to be anchored in one or more bone surfaces of the maxilla or the mandible (configured to be used as such with appropriately sized, shaped and configured bone mounts/screws via portions 130h-j and 140h; bone mounts/screws not positively recited, required, nor a part of the claimed veneer), the dental arch veneer comprising: a veneer assembly (comprising portions 110a-f, 120a-f and 120f-j) that includes one or more tooth veneers (120g-j) and a support structure (120a-f and 110a-f) that is operatively coupled to the one or more tooth veneers and configured to support the one or more tooth veneers; and a coupling structure (130h-j and 140h and connections therebetween) that is configured to interconnect the veneer assembly to the bone mount (configured to be used with an appropriately sized and shape mount, e.g. through holes 130h-j and 140h) in a manner that does not facilitate or contribute to orthodontic rearrangement of teeth within the user's mouth (Kaigler does not disclose any orthodontic rearrangement of teeth; additionally Kaigler can be used without distractor device, if so desired), and wherein the coupling structure further is configured to support the veneer assembly spaced-apart from a corresponding dental arch of the user's mouth (veneers spaced apart from arch (bone arch) and/or any remaining teeth, at least in part, to at least some of remaining teeth; and by virtue of adhesive connection between any remaining teeth and 
Kaigler additionally discloses wherein the veneer assembly is configured to obscure a target region of the user's mouth (corresponding to area behind and below 120g-j and 110a/d) and present the desired oral appearance in a vestibular direction of the target region (see citations above, outward appearance of veneer; per claims 2 and 23); wherein the target region includes one or more misaligned teeth (e.g. teeth corresponding to caps 110a/d can be misaligned) that are included in the corresponding dental arch of the user's mouth (capable of being used in a target regions with a misaligned tooth), and wherein the coupling structure is configured to support the veneer assembly spaced-apart in a vestibular direction from the one or more misaligned teeth (veneers 120g-j spaced apart in vestibular direction from teeth under 110a/d, at least in part; per claims 3 and 24); wherein the target region includes one or more gaps corresponding to one or more missing teeth (capable of being used in a target region .  
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20210153988 teaches a similar bone retained veneer device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.